Title: From James Madison to Charles Pinckney, 8 April 1802
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State, April 8th. 1802
The inclosed memorial presents and explains a case resting on the same grounds with some already committed to you. The interest of the memorialists John Townsend and James Shuter of New York, as well as that of the United States require that your own discretion assisted by indications on the spot should regulate the degree as well as form of your interposition with the Spanish Government. We all know the extreme jealousy which pervades the Colonial policy of Spain; and it is probable that this jealousy may be in a higher excitement towards the enterprizes of our Commercial Citizens, than towards those of any other country. Much care ought to be used therefore in seeking reparation for past injuries issuing from this source, to avoid appearances and pretensions which may unnecessarily give greater force to it in future.
The claim of the memorialists will probably be resisted on the principle that those who voluntarily go within a foreign jurisdiction, are bound to observe and consequently to know the laws and regulations in force. This principle as a general is a just principle. There are nevertheless mitigations of its rigor, of which the case before us may fairly claim the benefit. The frequent and sudden changes which the Commercial regulations in the Spanish Colonies are known to undergo in times of War; the authority which is understood to be delegated to Governors or other Colonial Officers, to relax, by special permissions, the ordinary restrictions; the occasions frequently occurring for the exercise of this authority; the strong presumption derived from respect towards every government, that its officers understand and observe the laws; these are the considerations by which the memorialists appear to have been led into their Commercial project; and which are most likely to be of avail in rescuing them from the losses in which it terminated. It will deserve enquiry also whether the Governors who granted the licences in the present case, might not in fact have possessed a legal authority for the purpose. And if it be true, as is represented in the Memorial that the vessel and cargo were sold without the ordinary forms of trial and proof, this is another topic for just complaint.
You will observe that the treatment of the crew of the ship is represented as having been very inhuman and unwarrantable, and will please to attend to that circumstance in any communications you may have on the subject with the Spanish Government. If it should be found that they are still detained in their cruel situation you will take the proper steps for their relief.
The seizure of the vessel at so great a distance from the Spanish Coast, may seem to be a violation of our maritime rights; but as the uninhabited island at which the seizure took place, is not denied to be within the Spanish dominions, the proceeding could neither of right nor in prudence be protested against on that ground. I am with great respect & consideration &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Enclosure not found.


